Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered March 5, 2002, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing bim to a term of eight years, unanimously affirmed.
Although the prosecutor’s summation statement that a detective found defendant’s address after he “ran his records” was improper, the court’s curative instruction was sufficient to prevent any prejudice. The other summation remarks challenged on appeal were fair comment based upon the evidence (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]). We perceive no basis for reducing the sentence. Concur—Tom, J.P., Saxe, Marlow, Ellerin and Catterson, JJ.